Title: To Thomas Jefferson from William Macarty, 25 January 1788
From: Macarty, William
To: Jefferson, Thomas


L’Orient, 25 Jan. 1788. The dishes which are available are not the same pattern as those sent, but may answer the purpose; the “Nest, or Jeu consists of 5 Dishes, from the Smallest to the Largest Size” and costs 21₶ the set; there are two sorts, one “Oval Dishes Scollop’d Edge, with a red Border like the Bleu Border round your China”; the other “of the Same form with yours with a pale red, chass’d Border covering about half the Rim of the Dish, Both Sorts with detach’d flours”; if these will answer, they will be sent immediately.
